OPINION — AG — ** ASSIGNMENT OF SALARY — STATE EMPLOYEE ** ENCLOSED FIND A LEGAL NOTICE THAT P.C., AN EMPLOYEE OF LANGSTON UNIVERSITY, ASSIGNED HIS SALARY TO ZALE JEWELRY COMPANY TO GUARANTEE AN INDEBTEDNESS. SHOULD THIS BE RETURNED TO THE ASSIGNEE ? — AFFIRMATIVE — ** ANY ASSIGNMENT OF SALARY OR WAGES, BEFORE THE SAME HAS BEEN EARNED, SHALL BE A NULLITY AND SHALL AVAIL THE ASSIGNEE NOTHING. (SALARY, STATE EMPLOYEE, DEBT, SALARY OR FEES PUBLIC OFFICERS) CITE: 62 Ohio St. 304.2 [62-304.2], OPINION NO. APRIL 9, 1941 — MATHEWS (FRED HANSEN)